DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 40 has been canceled, and as such all rejections to the claim have been withdrawn as moot. 
The rejection of claim 57 under 35 U.S.C. 101 has been corrected by amendment and as such the rejection has been withdrawn. 
Claims 35–55 have been amended such that the claims no longer invoke interpretation under 35 U.S.C. 112(f).  
Response to Arguments
Regarding claims 35–55, Applicant argues that “user interface” does not invoke interpretation under 35 U.S.C. 112(f) as a generic term, means-plus-function placeholder.  Applicant’s arguments are persuasive, particularly in light of Applicant’s specification which states the user interface “at least [] comprises a display 107 manufactured from a suitable technology.”  See Specification 4 filed 5/18/2020.  As a result of Applicant’s amendments and in view of Applicant’s persuasive argument, claims 35–55 are no longer interpreted as invoking 35 U.S.C. 112(f).   
Applicant's arguments, regarding the limitations incorporated into independent claims 38, 56 and 57 from previously claim 4 and filed 8/4/2022, have been fully considered but they are not persuasive.  
Regarding amended claim 38, Applicant argues that Richards in view of Thomas fails to teach, 
a user interface, communicatively coupled with the one or more data processors, and configured to display the virtual model together with a visualized sensor data from at least two user selectable point of views to a mariner of the marine vessel using a split-screen technique.
Applicant’s Remarks 9, filed 8/4/2022 (herein after “Remarks”).
i.  The combination of Richards and Thomas teach each and every feature of amended claim 38
First, Applicant argues Richards does not disclose “displaying visualized sensor data ‘from at least two different selectable points of views.”  Remarks 10.  In particular, Applicant argues “a viewing orientation of a user is at a single point of view at best. While the stereoscopic goggles described in Richards have head tracking sensors that are able to update the visualized sensor data displayed in the goggles to match a view point of a user wearing the stereoscopic goggles, there is no reason for the stereoscopic goggles to display data corresponding to more than one viewpoint at once.”  Id.  
	The Examiner respectfully disagrees.  As Applicant points out, Richard teaches “head tracking sensors of the googles [that] update the visualized sensor data displayed in the goggles to match a view point of a user wearing the stereoscopic goggles.”  Remarks 10.  This updating of the visualized data on display based on matched viewpoints based on a user moving his head is a user interface configured to display data from at least two user selectable points of view to a mariner.   In other words, the user’s head movement to change points of view is a user selection of the points of view as claimed.  Richards further discloses, 
nautical data may be provided in a three dimensional form, and the chart data can be viewed from any arbitrary view . . . [where] sensor data can be overlaid onto the stereo nautical chart, giving the operator a comprehensive view of the nautical environment, which can include objects detected in a volume around a mobile structure, such as watercraft 180.
Richards ¶ 97.  
Richards further discloses an example of the stereoscopic view provided by monitoring system,  including from elevated view of mobile structure 180, watercraft, including 3D nautical charts, 3D sonar data, radar data, TIDAR data all overlaid on the 3D nautical chart backdrop.  Richards ¶ 106 and Fig. 15.  
Applicant further argues Richards teaches “a viewing orientation of a user is at a single point of view at best [and] . . . there is no reason for the stereoscopic goggles [of Richards] to display data corresponding to more than one viewpoint at once.”  Remarks 10.  Applicant’s argument, however, appears to read limitations into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 38 merely requires “displaying virtual model together with visualized sensor data from at least two user selectable point of views to a mariner of the marine vessel using a split-screen technique.”  See claim 38 of applicant’s correspondence filed 8/4/2022 (emphasis added).  As to what is displayed on each split screen is left completely without any clarification.  The claim only requires that the multiple selectable point of views are displayed in some manner on a user interface having a split screen, not that multiple views are shown simultaneously.  As applicant points out, Richards discloses a user interface allowing a display of sensor data overlaid a user selected view point, where the user can change the view point based on the user’s head movement.  
The only element missing from Richards is use of a split screen user interface for displaying the data to a user.  Thomas is relied upon for disclosing that one of ordinary skill would have known about the use of split screen user interfaces for presenting data to a user.  In particular, Thomas discloses a user interface configured to display marine related data using split screens.  In particular, Thomas discloses “the user can quickly cause a multiple display to appear on a display device [where ] A multiple display can be a split screen view wherein each half of the screen displays a different type of marine electronic data.”  Thomas ¶ 25; also see Fig 1.  Accordingly, the limitations of claim 38 are taught by the combination of the display of different viewpoints as provided by Richards modified by the known technique of displaying data on a spit-screen as provided by Thomas. 
Applicant further argues “displaying multiple viewpoints in the stereoscopic goggles takes away from the ability of the stereoscopic goggle’s ability to match the visualized sensor data to a viewing orientation of the user’s surroundings.”  Remarks 10.  The Examiner respectfully disagrees.  Knowledge generally available to one of ordinary skill in the art would instead support presenting viewpoint of marine data on one side of a screen that changes with the user’s perspective, while also presenting additional marine data on a second side of the screen, as the modification would enhance the display information to a user by allowing for additional layouts of information including a side-by-side viewing of data for improved comparison, faster comprehension of spatial information, and providing a more robust display of a large amount of visual data for easier usability by a human operator.  Furthermore, there is nothing in either reference which criticizes, discredits, misdirects or otherwise discourages use of a split-screen user interface within a stereoscopic display, from the perspective of a person having ordinary skill in the art.  Accordingly, Applicant’s arguments are not persuasive.  


ii.  Motivation to Combine Richards and Thomas
Applicant further argues there is not motivation “to modify the Richards with the teachings of Thomas to use a split-screen to display a virtual model together with visualized sensor data from at least two user selectable points of views.”   Remarks 10.  The Examiner respectfully disagrees.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as also discussed above, the modification of the system for displaying marine data to a user as provided by Richards by incorporating a split screen that allows for additional display of data to a user as provided by Thomas, would enhance the display information to a user by allowing for additional layouts of information including a side-by-side viewing of data for improved comparison, faster comprehension of spatial information, and providing a more robust display of a large amount of visual data for easier usability by a human operator.  
Applicant further argues “the Office is using the teachings of the invention as a blueprint” and therefore using hindsight reasoning.  Remarks 11–12.  The Examiner respectfully disagrees.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The prior Office Action cites to the prior art references Richards and Thomas in rejecting the limitations of Applicant’s claims.  The Office does not cite to Applicant’s disclosure.  As such, Applicant’s arguments are not persuasive.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "value poor visibility" in 3.  There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 39, 41-44, 51, 52 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534 A1) in view of Thomas et al. (US 2014/0013259 A1).
Regarding claim 38, Richards discloses: 
A system for real-time monitoring of surrounding of a marine vessel, comprising: (Fig. 1A and Par. 27 of Richards: monitoring system 100A for a watercraft, such as a perimeter monitoring system to detect objects in water surrounding the watercraft)
One or more observation sensors configured and positioned to generate sensor data extending around the marine vessel; (Fig. 1A and Par. 28 of Richards: imaging components for capturing and processing images, 130A-130N; Par. 33: process image signals captured by image capture components 130A-130N to detect objects; Par. 36: one or more detected objects around the periphery of the watercraft/mobile structure; Also Figs. 1D, 2, 7 and 8 disclose sensors generating data extending around marine vessel, e.g. Par. 59: plurality of monitoring modules 131 including imaging modules, and Paras. 80-81 and 85: monitoring modules 131 in pod 700 with cylindrical housing for capturing images that can be stitched together to generate continuous mosaic image all around the watercraft)
One or more data processors, communicatively coupled with the one or more observation sensors, and configured to (Fig. 1A and Paras. 30-31 of Richards: processing component 110 includes processor, adapted to interface and communicate with other components of system 100A, processing to perform operations of system) map and visualize the sensor data in relation to a virtual model of the marine vessel; and (Par. 97 of Richards: nautical chart data provided in 3D from any arbitrary view, where system 100A synthesizes a stereoscopic view of the environment around the ship and displays on 3D display device, where other sensor data can be overlaid onto the stereo nautical chart giving operator a comprehensive view of the nautical environment, which includes objects detected in a volume around mobile structure watercraft 180 – see Fig. 15, element 180)
A user interface, communicatively coupled with the one or more data processors, (Fig. 1A and Par. 34 of Richards: display component 140 as display device to display image data and information via processing component 110) and configured to display the virtual model together with the visualized sensor data from at least two s to a mariner of the marine vessel (Par. 94 of Richards: Stereoscopic display of three dimensional nautical charts combined with thermal infrared imaging and, optionally, sonar and/or radar data provide an immersive experience for a vessel operator to enhance safety in navigation; Par. 97: nautical chart data provided in 3D from any arbitrary view, where system 100A synthesizes a stereoscopic view of the environment around the ship and displays on 3D display device, where other sensor data can be overlaid onto the stereo nautical chart giving operator a comprehensive view of the nautical environment, which includes objects detected in a volume around mobile structure such as watercraft 180; Fig. 15 and Par. 106: stereoscopic view provided by monitoring system including from elevated view of mobile structure 180, watercraft, including 3D nautical charts, 3D sonar data, radar data, TIDAR data all overlaid on the 3D nautical chart backdrop)
	Although the first embodiment of Richards discloses displaying the virtual model together with the sensor data from any arbitrary point of view to a mariner of the marine vessel (e.g. Par. 97 of Richards discussing synthesizing a view around the ship and displaying on a 3D device; Fig. 15 and Par. 106: stereoscopic view provided by monitoring system including from elevated view of mobile structure 180, watercraft, including 3D nautical charts, 3D sonar data, radar data, TIDAR data all overlaid on the 3D nautical chart backdrop), the first embodiment does not explicitly disclose the point of view as user selectable.  
	A second embodiment of Richards discloses: 
display the visual data from a user selectable point of view to a mariner of the marine vessel (Par. 100 of Richards: stereoscopic goggles may be implemented with head tracking sensors, for example, and mounting system 1210 may be configured to pan/tilt monitoring module 131 to substantially match a viewing orientation of the user/stereoscopic goggles; Par. 102: each image capture components 130 and/or optical element 135 may be configured to apply a zoom level to captured images to substantially match the perspective of a user on mobile structure 180, such that the angular size of objects presented on display component 140 is substantially the same as that seen by the naked eye, and this compensation can be updated based on a position and/or orientation of the user and/or the user's view)
Display data from at least two different user selectable points of views (Par. 100 of Richards: stereoscopic goggles may be implemented with head tracking sensors, for example, and mounting system 1210 may be configured to pan/tilt monitoring module 131 to substantially match a viewing orientation of the user/stereoscopic goggles; Par. 102: each image capture components 130 and/or optical element 135 may be configured to apply a zoom level to captured images to substantially match the perspective of a user on mobile structure 180, such that the angular size of objects presented on display component 140 is substantially the same as that seen by the naked eye, and this compensation can be updated based on a position and/or orientation of the user and/or the user's view)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying views of data from any arbitrary view as provided by the first embodiment of Richards, by allowing user control over the view by the user as provided by the second embodiment of Richards, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by allowing user greater control over the visualization of data to better tailor the view to meet user’s requirements.  
Richards does not explicitly disclose use of a split-screen display technique.  
Thomas discloses: 
The user interface is configured to display data from at least two different user selectable point of views using a split-screen technique (Par. 25 of Thomas: user can cause multiple display to appear as a split screen view wherein each half of the screen displays a different type of marine electronic; Par. 26: user selects types of data to appear in each half; Fig. 1 and Par. 28: data type presented in panes, including chart data, navigation data, etc.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information from different points of view as provided by Richards, with the technique of displaying different views utilizing a split screen as provided by Thomas, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by allowing additional layouts for displaying information, including side-by-side viewing of data for improved comparison, faster comprehension of spatial information, and providing a more robust display of a large amount of visual data for easier usability by a human operator. 
Regarding claim 56, the system of claim 38 performs the method of claim 56.  As such, claim 56 is rejected based on the same rationale as claim 38 set forth above. 
Regarding claim 57, Richards discloses:
A computer readable medium comprising computer program code, which, when loaded into one or more data processors and executed by the one or more data processors, causes the one or more data processors to perform a method (Fig. 1A and Paras. 30-32 of Richards: processing component 110 includes processor, adapted to interface and communicate with other components of system 100A, processing to perform operations of system, including memory components to store data an information such as RAM and processing component 110 adapted to execute software stored in memory component to perform operations)
Further regarding claim 57, the performed method is the same method as claim 56 and as such, claim 57 is further rejected based on the same rationale as claim 56 set forth above.  
Regarding claim 39, Richards further discloses:
Wherein the virtual model is a three-dimensional virtual model, and the (Par. 97 of Richards: chart data provided in three dimensional form, viewed from any arbitrary view, where sensor data is overlaid on nautical chart; Also Figs. 14 and 15)
Although the first embodiment of Richards discloses displaying the virtual model together with the sensor data from any arbitrary point of view to a mariner of the marine vessel (e.g. Par. 97 of Richards discussing synthesizing a view around the ship and displaying on a 3D device; Fig. 15 and Par. 106: stereoscopic view provided by monitoring system including from elevated view of mobile structure 180, watercraft, including 3D nautical charts, 3D sonar data, radar data, TIDAR data all overlaid on the 3D nautical chart backdrop), the first embodiment does not explicitly disclose the point of view as user selectable.  
	A second embodiment of Richards discloses: 
The at least two user selectable point of views define selected viewing perspectives (Par. 100 of Richards: stereoscopic goggles may be implemented with head tracking sensors, for example, and mounting system 1210 may be configured to pan/tilt monitoring module 131 to substantially match a viewing orientation of the user/stereoscopic goggles; Par. 102: each image capture components 130 and/or optical element 135 may be configured to apply a zoom level to captured images to substantially match the perspective of a user on mobile structure 180, such that the angular size of objects presented on display component 140 is substantially the same as that seen by the naked eye, and this compensation can be updated based on a position and/or orientation of the user and/or the user's view)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying views of data from any arbitrary view as provided by the first embodiment of Richards, by allowing user control over the view by the user as provided by the second embodiment of Richards, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by allowing user greater control over the visualization of data to better tailor the view to meet user’s requirements.  
Regarding claim 41, Richards further discloses: 
Wherein the external sensor data originates from the marine vessel that is or has earlier been in or near a current location of the marine vessel (Abstract of Richards: control component may operate the propulsion and/or steering systems to disable a propeller when a swimmer is detected, to avoid detected debris, and/or to perform or assist in performing docking maneuvers; Paras. 33 and 36: processing image signals to detect objects and operate steering or alert operator to detected objects around periphery of watercraft/mobile structure; Par. 104 discloses monitoring system providing stereoscopic thermal view to indicate data related to current heading for collision avoidance; Par. 105: ranged object and distance measurement indications and video analytics to look for objects to determine distance to ranged objects)
Regarding claim 42, Richards further discloses: 
The one or more data processors are configured to detect one or more objects in the surroundings of the marine vessel based on analyzing the sensor data (Par. 33 of Richards: processing component processes image signals from capture components 130A-130N, performing video analytics operations on the captured images to detect objects), map and visualize the detected one or more objects in relation to the virtual model (Par. 97 of Richards: nautical chart data provided in 3D from any arbitrary view, where system 100A synthesizes a stereoscopic view of the environment around the ship and displays on 3D display device, where other sensor data can be overlaid onto the stereo nautical chart giving operator a comprehensive view of the nautical environment, which includes objects detected in a volume around mobile structure such as watercraft 180); and
The user interface is configured to display the virtual model together with the one or more objects from the (Par. 97 of Richards: nautical chart data provided in 3D from any arbitrary view, where system 100A synthesizes a stereoscopic view of the environment around the ship and displays on 3D display device, where other sensor data can be overlaid onto the stereo nautical chart giving operator a comprehensive view of the nautical environment, which includes objects detected in a volume around mobile structure such as watercraft 180; Fig. 15 and Par. 106: stereoscopic view provided by monitoring system including from elevated view of mobile structure 180, watercraft, including 3D nautical charts, 3D sonar data, radar data, TIDAR data all overlaid on the 3D nautical chart backdrop)
A second embodiment of Richards discloses: 
display the visual data display the virtual model together with the one or more objects from the at least two user selectable point of views (Par. 100 of Richards: stereoscopic goggles may be implemented with head tracking sensors, for example, and mounting system 1210 may be configured to pan/tilt monitoring module 131 to substantially match a viewing orientation of the user/stereoscopic goggles; Par. 102: each image capture components 130 and/or optical element 135 may be configured to apply a zoom level to captured images to substantially match the perspective of a user on mobile structure 180, such that the angular size of objects presented on display component 140 is substantially the same as that seen by the naked eye, and this compensation can be updated based on a position and/or orientation of the user and/or the user's view)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying views of data from any arbitrary view as provided by the first embodiment of Richards, by allowing user control over the view by the user as provided by the second embodiment of Richards, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by allowing user greater control over the visualization of data to better tailor the view to meet user’s requirements.  
Regarding claim 43, Richards further discloses:
Wherein the one or more data processors are configured to detect the one or more objects by analyzing the sensor data with machine vision or computer vision techniques (Par. 33 of Richards: processing component processes image signals from capture components 130A-130N, performing video analytics operations on the captured images to detect objects; Also Par. 76: image processing operations performed by processing component 110 to perform image analysis to monitor the image data and detect a person)
Regarding claim 44, Richards further discloses: 
Wherein the system comprises one or more infrared illuminators configured and positioned to illuminate a field of view of a near infrared camera or an infrared camera when the surroundings of the marine vessel are in dusk or dark (Par. 38 of Richards: illumination component 145 includes IR or UV transmitters for illuminating a portion of the periphery of the watercraft to be imaged with light having a wavelength that is detectable with at least one of image capture components 130A-130N; Note Par. 29: image capture components 130A-130N include infrared cameras or near infrared cameras)
Regarding claim 51, Richards further discloses: 
The one or more data processors are configured to estimate a possible danger of collision of the detected object with the marine vessel (Par. 33 of Richards: performing video analytics to detect objects, triangulate to provide estimated range and bearing of detected object, and cooperate with control component 150 to operate propulsion and steering component of watercraft relative to objects or alert an operator to a detected object; Par. 36: response to detected object to avoid the detected object; Fig. 1E and Par. 58: identify and locate object to alter operation of watercraft and alert an operator of possible collision; Par. 68: detected object includes swimmer or another watercraft, along with a range to the detected objects and bearings; Par. 72: detect watercraft drifting towards halted tugboat); and
The user interface is configured to display the detected object with the danger of collision with a safety colour (Par. 68 of Richards: alert of detected object may include an image of the detected object; Fig. 13 and Par. 104: view 1310 may include beam lines 1320, 1322, 1324 configured to indicate the width of mobile structure 180 and the trajectory of the width of mobile structure 180 on a current heading to judge clearances in tight waterway navigation, and for collision avoidance where density or color of the beam lines varied to indicate clearance levels, such as red for tight clearance vs. green with looser clearances; Fig. 14 and Par. 105: colored boxes, element 1422, colorized according to distance and/or approach vector)
Regarding claim 52, Richards further discloses: 
the one or more data processors are configured to recognize the detected object coming from a direction for which the marine vessel is responsible to make a collision avoidance manoeuvre (Par. 58 of Richards: detect object in vicinity of watercraft and alert operator of a possible collision; Par. 68: alert may include range to detected object and bearings to detected object; Fig. 14 and Par. 105: video analytics may look for objects that are common in both images and determine their distance from monitoring module 131 via the parallax shift in the object's centroid between the two images, where objects may then be indicated on nautical charts or on a thermal image and may be colorized according to distance and/or approach vector, such as putting colored analytics boxes around them, and text indicating range); and
the user interface is configured to display the detected object for which the marine vessel is responsible to make the collision avoidance manoeuvre with an enhanced safety colour (Par. 58 of Richards: detect object in vicinity of watercraft and alert operator of a possible collision; Par. 68: alert may include an image of detected object; Fig. 14 and Par. 105: Ranged objects may then be indicated on nautical charts or on a thermal image and may be colorized according to distance and/or approach vector, such as putting colored analytics boxes around them, and text indicating range)
Regarding claim 54, Richards further discloses: 
Wherein the one or more observation sensors are configured and positioned so that the sensor data is obtained around the marine vessel with a planned horizontal field of view and with a planned vertical field of view (Fig. 1A and Par. 28 of Richards: imaging components for capturing and processing images, 130A-130N; Figs. 1D, 2, 7 and 8 disclose sensors generating data extending around marine vessel, e.g. Par. 59: plurality of monitoring modules 131 including imaging modules, and Paras. 80-81 and 85: monitoring modules 131 in pod 700 with cylindrical housing for capturing images that can be stitched together to generate continuous mosaic image all around the watercraft; Fig. 2 and Par. 61: FOV of image capture components C1, C2, which overlap to ensure full-volume coverage; Fig. 4 and Par. 64: monitoring module 131 disposed in hull with field of view C1; Par. 79: safety systems may be provided for a variety of different watercraft that, following factory calibration of the monitoring modules, can be installed or otherwise implemented in an existing watercraft; e.g. mounting pod with planned FOVs disclosed in Fig. 7 and Par. 80; Fig. 10 and Par. 91: FOV 1000 having vertical and horizontal dimensions)
Regarding claim 55, Richards further discloses: 
Wherein the one or more observation sensors achieve the horizontal field of view and the vertical field of view with lacking mechanical or optical pan, tile, or zoom adjustment (Paras. 80-81 and 85 of Richards: monitoring modules 131 in pod 700 with cylindrical housing for capturing images that can be stitched together to generate continuous mosaic image all around the watercraft; Fig. 2 and Par. 61: FOV of image capture components C1, C2, which overlap to ensure full-volume coverage; Par. 79: safety systems may be provided for a variety of different watercraft that, following factory calibration of the monitoring modules, can be installed or otherwise implemented in an existing watercraft; e.g. mounting pod with planned FOVs disclosed in Fig. 7 and Par. 80; Fig. 10 and Par. 91: FOV 1000 having vertical and horizontal dimensions)

Claims 45 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534 A1) in view of and Thomas et al. (US 2014/0013259 A1) in further view of Johnson et al. (US 2018/0259339 A1).
Regarding claim 45, the limitations included from claim 42 are rejected based on the same rationale as claim 42 set forth above and incorporated herein.  Further regarding claim 45, Johnson discloses: 
The one or more data processors are configured to label a unique identifier for the detected object based on auxiliary data received with a marine transponder transceiver of the marine vessel; and (Fig. 5 and Par. 120 of Johnson: information display of sensor fusion navigational system, including first vessel 510 and second vessel 512 – shown with identifiers; Par. 121: information includes position and country of registry of vessels, determined through navigation data from Automatic Identification System data; Par. 184: AIS receiver; Par. 186: image 1702 generated from image 1702 by process 1720, an AIS database (e.g., a navigation database) has been interrogated to determine the closest matching vessel, and the vessel's name and speed have been annotated accordingly as overlay information 1740; Par. 204: updating navigational data base including received AIS data; Note Par. 65: system includes device for transmitting and/or receiving communications between systems)
The user interface is configured to display the unique identifier for the detected object (Fig. 5 and Par. 120 of Johnson: display information; Fig. 17 and Par. 186: AIS database interrogated and vessel’s name annotated as overlay information 1740)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by incorporating the technique of obtaining identification information for display of detected objects for displaying on a navigational system as provided by Johnson, using known electronic interfacing and programming techniques.  The modification results in an improved navigational user interface by providing more detailed information for improved understanding of environmental data and better navigational decision-making for a vehicle operator.  
Regarding claim 53, the limitations included from claim 51 are rejected based on the same rationale as claim 51 set forth above and incorporated herein.  Further regarding claim 53, Johnson discloses: 
Wherein the one or more data processors are configured to estimate whether the marine vessel responsible to make a collision avoidance manoeuvre will succeed in it, and, if the estimation shows that the collision is likely, the user interface is configured to issue a collision alert (Figs. 7A-7B and Paras. 138-139 of Johnson: controller 130 may forecast potential collision between vessel 710 and mobile structure 101 by predicting location of vessel 710 at a further point in time, where user may fast forward or rewind between renderings showing future/forecasted positions of mobile structure and 101 and vessel 710, including collision indicator 101 based on traveled routes 722 and 7020a – i.e. “collision alert”; Fig. 7C and Par. 140: determine alternative route 721 to avoid collision by forecasting future positions of vessel 710 based on current bearing and speed, i.e. predicts collision avoidance will succeed; Note Par. 56 discloses processor for implementing logic)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by incorporating the technique of obtaining identification information for display of detected objects for displaying on a navigational system along with predicting collision information  as provided by Johnson, using known electronic interfacing and programming techniques.  The modification results in an improved navigational user interface by providing more detailed information for improved understanding of environmental data and better navigational decision-making for a vehicle operator, with additional assistance for improved decision making and safer navigational assistance.  

Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534 A1) in view of Thomas et al. (US 2014/0013259 A1) and Johnson et al. (US 2018/0259339 A1) and in further view of FleetMon (“FleetMon: Tracking the Seven Seas”, published at https://www.fleetmon.com/vessels/ and pubished and archived at archive.org as of at least May 29, 2016). 
Regarding claim 46, the limitations included from claim 45 are rejected based on the same rationale as claim 45 set forth above and incorporated herein.  Further regarding claim 46, Richards modified by Johnson further discloses: 
The one or more data processors are configured to obtain image data for the detected object from a database (Par. 84 of Johnson: any and all data that may directly or indirectly aid in the navigation of a vehicle may be considered navigational data, where the navigational database may combine navigational data of navigational sensors from any or all appropriate sources; Paras. 86-87: controller 130 configured to generate integrated model, where integrated model is generated from at least some of the data from navigational database, where integrated model may be 2D or 3D representation of an environment near mobile structure 101, including view from bridge or top down point of view based on user selectable view, including rendering from scratch; Par. 90: integrated model 222b generated from navigational database 222a; Paras. 128-129: external data received and included in navigational database 222a); and
The user interface is configured to display an image of the detected object based on the image data (Par. 86 of Johnson: present environment from point of view; Fig. 5 and Par. 122: display distance vessels by information graphic 514, rendered in a fashion easily viewable by a user)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by incorporating the technique of obtaining identification information for display of detected objects for displaying object information on a navigational system as provided by Johnson, using known electronic interfacing and programming techniques.  The modification results in an improved navigational user interface by providing more detailed information for improved understanding of environmental data and better navigational decision-making for a vehicle operator.  
Richards does not explicitly disclose the one or more data obtaining image data for the detected object from a database based on the unique identifier of the detected object.
FleetMon
obtaining image data for the object from a database based on the unique identifier of the object (Page 1 of FleetMon discloses “Dive into the FleetMon Vessel Database and search for ships from all over the world.  Search by name, IMO or MMSI numbers”, showing listed images of ships associated with the IMO and MMSI numbers: 

    PNG
    media_image1.png
    63
    1119
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, and incorporating the technique of obtaining identification information for display of detected objects for displaying object information on a navigational system as provided by Johnson, with the technique of organizing and pulling data from a database using identifiers as provided by FleetMon, using known electronic interfacing and programming techniques.  The modification results in a more efficient cataloging of data to provide easy and efficient retrieval of more related information, which also provides additional visual guidance to a user by ensuring displayed information has more detailed and relevant data for display. 

Claims 47, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534 A1) in view of Thomas et al. (US 2014/0013259 A1) and in further view of Nehmadi et al. (US 2018/0232947 A1).
Regarding claim 47, the limitations included from claim 42 are rejected based on the same rationale as claim 42 set forth above and incorporated herein.  Further regarding claim 47, Richards further discloses: 
The user interface is configured to display the detected objects with a safety colour that stands out among a background (Par. 68 of Richards: alert of detected object may include an image of the detected object; Fig. 14 and Par. 105: colored boxes, element 1422, colorized according to distance and/or approach vector)
The one or more data processors are configured to determine the surroundings of the marine vessel (Fig. 1A and Par. 27 of Richards: monitoring system 100A for a watercraft, such as a perimeter monitoring system to detect objects in water surrounding the watercraft)
Richards does not explicitly disclose determining a visibility in the surroundings of the marine vessel with a scale of a first predetermined visibility value and a second predetermined visibility value.  
Nehmadi discloses: 
The one or more data processors are configured to determine a visibility in the surroundings of the vessel with a scale of at least a first predetermined visibility value and a second predetermined visibility value (Par. 74: At optional S618, special situations are detected and reported as a status report to the host driving system, including an alert of low-visibility conditions; Par. 81: At S636, the analysis for detecting POIs further includes analyzing and detecting local or global low-visibility angular regions in the passive image, or using one of the active sensors, or both. In one embodiment, regions of low visibility are identified as being too dark to contain useful information, such as unilluminated regions, dark tunnels or structure, low-reflectance targets, and the like – Examiner notes that unilluminated is a first predetermined visibility value – i.e. no light – which inherently requires an illuminated value)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by utilizing the technique for determining visibility of an environment as for additional processing provided by Nehmadi, using known electronic interfacing and programming techniques.  The modification results in an improved environmental awareness to better assist an operator with understanding their surroundings and better assisting human performance by providing additional aids for alerting and providing information to the user.  
Regarding claim 49, Richards modified by Nehmadi further discloses: 
Wherein the user interface is configured to display the detected object that is dynamic or static with the safety colour if the visibility has the value poor visibility (Examiner notes that the condition merely recites that under a condition of poor visibility, the detected object is displayed with the safety color, but does not provide any other requirements, such as any other conditional situations – i.e. a single detected object is displayed with a safety color, no matter what condition exists, including a poor visibility, rather than based on the determination that the visibility is poor; As such, Richards modified by Nehmadi teaches displaying the detected object that is dynamic or static with the safety visibility if the visibility is poor and if the visibility is good, which is read on by the claims as currently drafted: 
Par. 68 of Richards: alert of detected object may include an image of the detected object; Fig. 14 and Par. 105: colored boxes, element 1422, colorized according to distance and/or approach vector, where figure 14 shows a single object with safety color
Nehmadi a determination for visibility: Par. 74: At optional S618, special situations are detected and reported as a status report to the host driving system, including an alert of low-visibility conditions; Par. 81: At S636, the analysis for detecting POIs further includes analyzing and detecting local or global low-visibility angular regions in the passive image, or using one of the active sensors, or both. In one embodiment, regions of low visibility are identified as being too dark to contain useful information, such as unilluminated regions, dark tunnels or structure, low-reflectance targets, and the like)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by utilizing the technique for determining visibility of an environment as for additional processing provided by Nehmadi, using known electronic interfacing and programming techniques.  The modification results in an improved environmental awareness to better assist an operator with understanding their surroundings and better assisting human performance by providing additional aids for alerting and providing information to the user.  
Regarding claim 50, Richards modified by Nehmadi further discloses: 
Wherein the user interface is configured to display only the detected object that is dynamic with the safety colour if the visibility has predetermined visibility value (Par. 68 of Richards: alert of detected object may include an image of the detected object; Fig. 14 and Par. 105: colored boxes, element 1422, colorized according to distance and/or approach vector, where figure 14 shows a single object with safety color; Dynamic objects provided by e.g. Par. 48: moving body underwater or Par. 72: drifting tugboat;
Nehmadi a determination for visibility: Par. 74: At optional S618, special situations are detected and reported as a status report to the host driving system, including an alert of low-visibility conditions; Par. 81: At S636, the analysis for detecting POIs further includes analyzing and detecting local or global low-visibility angular regions in the passive image, or using one of the active sensors, or both. In one embodiment, regions of low visibility are identified as being too dark to contain useful information, such as unilluminated regions, dark tunnels or structure, low-reflectance targets, and the like - Examiner notes that unilluminated value also inherently includes illuminated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by utilizing the technique for determining visibility of an environment as for additional processing provided by Nehmadi, using known electronic interfacing and programming techniques.  The modification results in an improved environmental awareness to better assist an operator with understanding their surroundings and better assisting human performance by providing additional aids for alerting and providing information to the user.  

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534 A1) in view of Thomas et al. (US 2014/0013259 A1) and Nehmadi et al. (US 2018/0232947 A1) and in further view of Lionti (US 2011/0025702 A1). 
Regarding claim 48, the limitations included from claim 47 are rejected based on the same rationale as claim 47 set forth above and incorporated herein.  Further regarding claim 48, Richards further discloses using monochrome cameras for images (see Par. 101 of Richards) along with overlaying information in differing colors from the background (Figs. 13 and 14 of Richards), but does not clearly teach the concept of displaying the background in monochrome.  
Lionti discloses: 
Wherein the user interface is configured to display the background in monochrome (Fig. 6 and Par 57 of Lionti: HUD image (simplified), which is the overlay of a monochrome video image in green levels)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas and utilizing the technique for determining visibility of an environment as for additional processing provided by Nehmadi, with the technique of displaying background images in monochrome with overlaid images as provided by Lionti using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known color scheme for video display for another, yielding predictable results of utilizing monochrome colors for video display of an environment surrounding a vehicle.  Furthermore, the modification results in an improved navigational display of information by better differentiating background video from important overlaid information to provide better readability of important data and better drawing user’s attention to important information.

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534 A1) in view of Thomas et al. (US 2014/0013259 A1) and in further view of Harnett et al. (US 2018/0107210 A1).
Regarding claim 58, the limitations included from claim 38 are rejected based on the same rationale as claim 38 set forth above and incorporated herein.  Further regarding claim 58, Harnett discloses: 
Wherein the one or more observation sensors are positioned outside of the marine vessel in a suitable structure coupled with land, aboard another marine vessel, or in an unmanned vehicle (Par. 191 of Harnett: unmanned vehicle using camera to locate people where heat signature information can be provided to marine electronic device 105 for display on the chart – see e.g. Fig. 4 showing marine device 40 and unmanned vehicle; also Par. 214 discussing displaying chart data on marine electronic device with screen)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical user interface for displaying watercraft mapping and navigational information as provided by Richards, using the technique of displaying different views utilizing a split screen as provided by Thomas, by including sensor data from external sensors as provided by Harnett, using known electronic interfacing and programming techniques.  The modification results in an improved marine display system by incorporating additional sensor information for a more comprehensive display of relevant environmental data, and for allowing access to additional sensor information that might not otherwise be accessible to a user device, improving the amount and type of useful information to a marine vessel operator. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616